 In the MatterOf VILTERMANUFAOTURINGCOMPANYandINTERNA-TIONAL MOLDERS' AND FOUNDRY WORKERS' UNION,LOCALNo. 125(AFL)Case No. R-4206.-Decided September 921,1942Jurisdiction:refrigeration and ordnance equipment manufacturing industry.Investigation and Certification of Representatives:existence of question : stipu-lation as to; members-only contract executed after notice of rival claimof representationheldno bar; election necessary.Unit Appropriate for Collective Bargaining:foundry employees, including in-dentured apprentices, and all common and semi-skilled foundry labor, butexcluding supervisory, clerical and salaried employees.Practice and Procedure:petition to bedismissedin` the event intervening indus-trial,organization should be selected by the employees in the appropriateunit.Definitions:indentured apprentices, employed under contracts subject to ap-proval of State Industrial Commission,heldto be 'employees who mightdesignate collective, bargaining representatives within the meaning of Sections2 (3) and 9 (a) of the Act.Mr. Clarence A. Meter,for the Board.Lamfrom, Tighe, Engelhard do Peck,byMr. Leon B: Lamfrom,ofMilwaukee, Wis., for the Company.Mr. Delbert H. Reynolds, Mr. David H. Rath,andMr. ElgieHendricks,ofMilwaukee',Wis., for the Molders.Mr. W. O. SonnemannandMr. William Momblow,ofMilwaukee,Wis., for the U. S. A.Mr. Charles W. Schneider,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Molders' and FoundryWorkers' Union, Local No. 125 (AFL), herein called the Molders, al-leging that a question affecting commerce had arisen concerning therepresentation of employees of Vilter Manufacturing Company, Mil-waukee, Wisconsin, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due44 N. L. R. B., No. 42.232 VILTER MANUFACTURING COMPANY233notice before Edward Grandison Smith', Trial Examiner.Said hear-ing was held at Milwaukee, Wisconsin, on August 25 and .26, 1942.The Board, the Company, the Molders, and United Steelworkers ofAmerica, Local Union 1018 (CIO), herein called the U. S. A., ap-peared, participated, and were afforded, full opportunity to be heard,to examine and cross-examine witnesses, and "to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial" error and are hereby , ' Armed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYVilter Manufacturing Company is a Wisconsin 'corporation operat-ing a plant at Milwaukee, Wisconsin, at which it manufactures re-frigeration and air conditioning equipment, grey iron castings, andordnance equipment for the United States Army.' The principal rawmaterials used by; the Company are pig iron, steel tube, pipe, billets,forges, and gun tubes.The Company purchased during,the fiscal'yearendingJuly31, 1941, raw materials valued at approximately $1,500,-000; over 50 percent of which was secured from sources outside theState of Wisconsin.During the same period the Company. sold fin-ished products valued at approximately $2,500,000, of which in excessof 80 percent was shipped to points outside the State of Wisconsin.II.THE ORGANIZATIONS INVOLVEDInternationalMolders' and Foundry Workers' Union, Local No.125, is a labor organization affiliated with the American Federation ofLabor, admitting to membership employees of the Company.United Steelworkers of America, Local Union 1018, is a labor or-ganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated that a question concerning representation hasarisen.On June 22, 1942, the Molders demanded of the Companyrecognition as exclusive bargaining representative of the Company'sfoundry employees.The Company declined, however, to accord theMolders recognition other than upon a members-only basis.The Company by contract dated July 28, 1942, and expiring July 31,1943, has recognized the U. S. A. as representative of the Company'semployees who are U. S. A. members, excluding supervisory and cer-'The Company also operates a cold storage warehouse at Miami, Florida,but thatestablishment is not involved in these proceedings. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDtain salaried office and clerical employees.Neither the Company northe U. S. A. indicated whether it; considers the U. S. A, contract to bea bar to anelection.We find, however, that since the contract is formembers only and was executed with knowledge of the representationclaim ofthe Molders, it is not a bar to an election.A report of the ActingRegionalDirector, introduced into evidenceat the hearing, indicates that both labor organizations represent sub-stantialnumbers of employees within the alleged appropriate unit.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Molders contend that the foundry employees, including inden-Lured apprentices, constitute an appropriate unit.The Company and the U. S. A. contend that only a plant-wide unitis appropriate, but neither indicated a desire for an. election in such tunit.Both the Company and the U. S. A. would exclude indenturedapprentices.The Company's operations appear to be typical of manufacturingplants producing -and machining their own castings.The plant isdivided into a number of departments which are largely in separatebuildings, and the most important of which are the foundry, the ma-chine shop, the erecting shop, the pipe and welding shop, and theforge shop.Each department has a separate superintendent. Inter-changes of personnel between the foundry and other departments haveoccurred but do not appear to be common. Although the operationsare in some respects integrated, it appears that the foundry canoperate independently of the other departments.By virtue of, various contracts and amendments thereto, the Com-pany has, since April 14,' 1938, recognized and bargained with theU. S. A. and its predecessors, Steel Workers Organizing Committee andAmalgamated Association of Iron,, Steel and Tin Workers of America,on a members-only basis.From May 17, 1940, to July 31, 1942, theCompany also recognized, contracted and bargained with the Molderson a members-only basis.The last contract with the Molders wasterminated by virtue of notice from the Molders of a desire for anexclusive bargaining agreement.As indicated above, the Companydeclined to contract with the Molders other than on a members-onlybasis.2 The Molders submitted to the Regional Director dues records and applications formembership indicating that that organization represented 71 employees on the Company'sJuly 22,1942, foundry pay roll, listing 128 such employees.The U S A submitted membership cards indicating that that organization represented20 foundry employees on the July 22, 1942, pay roll. VILTER MANUFACTURING COMPANY235by the Company and the U. S. A. might be appropriate, we are of theopinion that at the present time, in view of the bargaining history,and in order to make collective baraining for all the foundry em-inployees an immediate possibility, such employees constitute an appro-priate unit.The apprenticesThe indentured apprentices, whom the Molders would include inthe unit and whom the Company and the U. S. A. would exclude, areseven in number.These employees are minors employed under con-tracts of indenture between the Company and the parents or guardiansof the minors.Under the indentures, the minors agree to serve anapprenticeship for a specified period and the Company agrees to teachthe particular trade.These contracts appear to be required by thelaws of the State of Wisconsin and are subject to the approval of theWisconsin 'Industrial Commission, which may terminate them forcause.The contracts provide for wage rates and hours of employ-ment during the period of apprenticeship.The Company and the U. S. A. contend that the indentured appren-tices are in effect wards of the State and not proper subjects for col-lective bargaining representation by a labor organization.However,we are of the opinion that the contracts of indenture and the laws ofthe State of Wisconsin will not interfere with the processes of collettive bargaining.In any event, the apprentices are employees who maydesignate collective bargaining representatives within the meaningof Sections 2 (3) and 9 (a) of the Act.3The parties stipulated that if the Board should find that the foundryemployees constitute an appropriate unit, all foundry employees con-sisting of certain classifications should be entitled to vote.In accord-foundry employees consisting of the following classifications consti-tute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act: molders, coremakers,molders' helpers, coremakers' helpers, cupola- tenders, cupola helpers,flask repairmen and carriers, foundry janitors,, shakeout men, foundrycrane operators, pattern carriers, chippers, grinders, sand blasters,yard derrick men, maintenance foundry men, sand facing mixers, in-3Matter of Ampco Metal,IncorporatedandAm pee Employees Mutual BenefitAssocia-tion,28 N L.R B 1227. We do not regardMatter of Marren-Rockwell CoiporationandLocalNo338,United AutomobileWorkersof America,5N. L. R.B 206, andMatter ofMarlin-Rockwell CorporationandInternationalUnion,United AutomobileWorkers ofAmerica,Local,#338,19,N L. R. B. 648,as applicable here. In those casesthe New YorkStateDepartment of Education and the Jamestown,N. Y , Board ofEducation werepartiesto the contractof indentureIn the instant case neither the State of Wisconsinnor any of its governmental subdivisions is a contracting party.487498-42-vol. 44-16 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDdentured apprentices, and all common and semi-skilled foundry labor,but excluding supervisory, clerical and salaried employees. , ,V. THE DETERMINATION OF REPRESENTATIVESThe U. S. A. requested that in the event an election was directedamong the foundry employees, the ballot present to the employees thequestion whether they desire to bargain separately or as part of aplant-wide unit.We shall place both the Molders and the U. S. A. onthe ballot.In the event the U. S. A. wins the election, we shall, ifthat organization so desires, dismiss the Molders' petition rather thancertify the U. S. A. as collective bargaining representative for thefoundry employees.The Molders requested that eligibility to vote in the election be de-termined by the pay roll of July 15, 1942, the day on which the Moldersfiled its petition, asserting as a reason that there may have been per-sonnel changes since that date.We shall direct, however, in accord-ance with the contentions of the Company and the U. S. A., and ourusual practice, that the question concerning representation which hasarisen be resolved by an election by secret ballot among the employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of, the Direction of Election herein,'subject to the limitations and additions set forth in the Direction'.DIRECTION OF ELECTION.By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Sections 8 and 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Vilter Manufac-turing Company, Milwaukee, Wisconsin, an election by secret ballotshall be conducted as early as possible but not later than thirty (30)days from the date of this Direction of Election, under the directionand supervision of the Regional Director for the Twelfth Region,acting in this matter as agent for the National Labor Relations Board,_and subject to Article III, Section 9, of said Rules and Regulations,among the employees in the unit found to be appropriate in SectionIV, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction of Election, including em-ployees who did not work during such pay-roll period because theywere ill or-on vacation or in the active military service or trainingof `the United States, or temporarily laid off, but excluding any who4 VILTER MANUFACTURING COMPANY237have since quit or been discharged for cause, to determine whetherthey desire to be represented by International Molders' and FoundryWorkers' Union, Local No. 125, affiliated with the American Federa-tionof Labor, or by United Steelworkers of America, Local Union1018, affiliated with the Congress of Industrial Organizations, for thepurposes of 'collective bargaining, or by neither.MR.WM. M. LEISEESON took no part in the consideration ' of theabove Decision and Direction of Election.